  Case 3:20-cv-01323-M Document 1-1 Filed 05/21/20         Page 1 of 1 PageID 29



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

PAULA HAYES                              §
                                         §
VS.                                      §            CIVL ACTION NO.
                                         §            __________________
NESTLE WATERS NORTH                      §            JURY
AMERICA, INC.                            §

                 INDEX OF ATTACHED STATE COURT PLEADINGS

  1. State Court Docket Sheet                                    May 20, 2020

  2. Plaintiff’s Original Petition                               April 10, 2020

  3. Plaintiff’s Amended Petition                                April 20, 2020

  4. Citation on Defendant, Nestle Waters North America          April 21, 2020

  5. Defendant’s Original Answer                                 April 28, 2020
